DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 24 and 26-28 in the reply filed on 4/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 24 and 26-28 are under examination. 

Specification
The use of the term Thermo Fisher and InGex [0004], GE Healthcare [0035], Sigma [0165], K & K Laboratories [0165], Calbiochem-Behring [0165], Avanti Polar Lipids [0165], Oxford Nanopore MinION [0296], Invitrogen [0310], Qiagen, [0311], and Illumina Miseq [0319], which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (Zhao, C., & Pyle, A. M. (2016). Crystal structures of a group II intron maturase reveal a missing link in spliceosome evolution. Nature structural & molecular biology, 23(6), 558-565). Examiner recognizes that this publication was authored by the inventors of this application but, as the effective filing date for the instant application is 06/27/2017 and this document was available to the public on 5/6/2016, this is outside of the grace period afforded to inventors and is valid prior art. 
Regarding claim 24, Zhao teaches a crystal structure of a reverse transcriptase domains from a maturase from Eubacterium rectale (E. r.) (abstract). Zhao teaches a sequence with a 100% match to claimed SEQ ID NO:14 (see Zhao sequencing appendix). Zhao further teaches the enzyme is capable of carrying out reverse transcription reactions (p563 right column lines 24-29). The reverse transcription reaction is carried out using RNA and the E.R. maturase (contacting RNA) (p567 section “primer extension assay”). 
Regarding claim 26, Zhao teaches a primer extension buffer (optimized reaction buffer) of 50 mM Tris, 100 mM KCl, 2mM MgCl2, 5 mM DTT, and a pH of 8.5 (p567 right column “Primer extension assay” section). These numbers fall within the claimed ranges and thus anticipate the claimed range.
Regarding claim 28, Zhao teaches the use of a D4A RNA stem loop molecule derived from a group II intron (p561 left column lines 10-17, figure 3). As figure 3 demonstrates, when the D4A RNA is added to the maturase, it results in a large fraction of RNA bound to the protein. Zhao further teaches that binding of D4A is needed for precise reverse transcription (reducing non-specific binding) (p564 left column lines 10-16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Zhao, C., & Pyle, A. M. (2016). Crystal structures of a group II intron maturase reveal a missing link in spliceosome evolution. Nature structural & molecular biology, 23(6), 558-565) as applied to claims 24, 26, and 28 above, and further in view of Hoffman (Hoffman, A. D., Banapour, B., & Levy, J. A. (1985). Characterization of the AIDS-associated retrovirus reverse transcriptase and optimal conditions for its detection in virions. Virology, 147(2), 326-335).
Regarding claim 27, Zhao fails to teach a stabilizing agent in the reaction buffer. 
Hoffman studies a reverse transcriptase and optimal conditions for the enzyme (title, abstract). Hoffman teaches the use of glycerol, BSA, and ethylene glycol as stabilizing agents (p332 left column lines 6-19, figure 5). Hoffman teaches that the addition of these stabilizing agents results in the increase in enzyme activity of 10-20% (p332 left column lines 6-11, figure 5). Hoffman concludes that these agents should be routinely used (p332 left column lines 13-16). Instant specification [047] states that glycerol and BSA are protein stabilizing agents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the stabilizing agents as taught by Hoffman to the reverse transcription reaction buffer of Zhao. One of ordinary skill in the art would be motivated to do so because Hoffman teaches that the addition of these agents speeds up the reaction and that the stabilizing agents should be routinely used. There would be a reasonable expectation of success as both Zhao and Hoffmann are in the same field of endeavor of reverse transcriptase reactions. 

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657